        Case 2:18-cv-02959-JAM-DB Document 13 Filed 04/01/19 Page 1 of 2


 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 279082
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
 5   San Diego, CA 92131
 6   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8    CLAUDIA M. QUINTANA
 9    City Attorney, SBN 178613
      BY: KATELYN M. KNIGHT
10    Deputy City Attorney, SBN 264573
      CITY OF VALLEJO, City Hall
11    555 Santa Clara Street, P.O. Box 3068
12    Vallejo, CA 94590
      Tel: (707) 648-4545
13    Fax: (707) 648-4687
      Email: katelyn.knight@cityofvallejo.net
14
      Attorneys for Defendants, CITY OF VALLEJO
15
16                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
17
18   JERRY KRAUS,                                  )   Case No.: 2:18-CV-02959-JAM-DB
                                                   )
19           Plaintiff,                            )   JOINT STIPULATION FOR
                                                   )   DISMISSAL PURSUANT TO
20     v.                                          )   F.R.C.P. 41 (a)(1)(A)(ii)
                                                   )
21                                                 )
     CITY OF VALLEJO; and Does 1-10,               )
22                                                 )
             Defendants.                           )
23                                                 )
                                                   )
24
25
            Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
26
     parties hereto that this action may be dismissed with prejudice as to all parties; each
27
28



     Joint Stipulation                       -1-                    2:18-CV-02959-JAM-DB
        Case 2:18-cv-02959-JAM-DB Document 13 Filed 04/01/19 Page 2 of 2


 1   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 2   matter has been resolved to the satisfaction of all parties.
 3   ///
 4   ///
 5
 6   Dated: April 1, 2019              CENTER FOR DISABILITY ACCESS
 7
 8                                     By: /s/ Chris Carson
                                              Chris Carson
 9                                            Attorneys for Plaintiff
10
11
     Dated: April 1, 2019
12
13
                                       By: /s/ Katelyn M. Knight
14                                           Katelyn M. Knight
                                             Deputy City Attorney
15
                                             Attorney for Defendant
16                                           CITY OF VALLEJO

17
18                               SIGNATURE CERTIFICATION
19
20   I hereby certify that the content of this document is acceptable to Katelyn M. Knight,
21   counsel for City of Vallejo, and that I have obtained authorization to affix her electronic
22   signature to this document.
23
24   Dated: April 1, 2019              CENTER FOR DISABILITY ACCESS
25
                                       By: /s/ Chris Carson
26                                            Chris Carson
                                              Attorneys for Plaintiff
27
28



     Joint Stipulation                        -2-                       2:18-CV-02959-JAM-DB
